Report of Independent Registered Public Accounting Firm on Schedules The Board of Directors and Stockholder Principal National Life Insurance Company We have audited the financial statements of Principal National Life Insurance Company (the Company) as of December31, 2011 and 2010, and for each of the three years in the period ended December31, 2011, and have issued our report thereon dated April 20, 2012. Our audits also included the financial statement schedules listed in Item 26(o) of the Registration Statement of this Form N-6. These schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion based on our audits. In our opinion, the financial statement schedules referred to above, when considered in relation to the basic financial statements taken as a whole, present fairly in all material respects the information set forth therein. /s/Ernst & Young LLP Des Moines, Iowa April 20, 2012 Principal National Life Insurance Company Schedule I - Summary of Investments - Other than Investments in Related Parties As of December 31, 2011 Type of investment Cost Value Amount at Which Shown in the Statement of Financial Position (In Thousands) Fixed maturities, available-for-sale: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ 48,744.2 $ 50,713.8 $ 50,713.8 States, municipalities and political subdivisions - - - Non-U.S governments - - - Public utilities - - - Convertibles and bonds with warrants attached - - - Redeemable preferred - - - All other corporate bonds - - - Residential mortgage-backed securities - - - Commercial mortgage-backed securities - - - Collaterialized debt obligations - - - Other debt obligations - - - Total fixed maturities, available for sale 48,744.2 50,713.8 50,713.8 Fixed maturities, trading - - - Equity securities, available-for-sale Common stocks: Banks, trust and insurance companies - - - Public utilities - - - Industrial, miscellaneous and all other - - - Non-redeemable preferred stock - - - Total equity securities, available-for-sale - - - Equity securities, trading - - - Mortgage loans - XXXX - Real estate, net: Real estate acquired in satisfaction of debt - XXXX - Other real estate - XXXX - Policy loans 2,374.3 XXXX 2,374.3 Other investments - XXXX - Total investments $ 51,118.5 XXXX $ 53,088.1 Principal National Life Insurance Company Schedule III - Supplementary Insurance Information As of December 31, 2011 and 2010 and for each of the years ended December 31, 2011, 2010 and 2009 Amortization Deferred Future Contractholder Benefits, of Deferred Policy Policy and other Net claims and Policy Other Acquisition Benefits policyholder Premium investment settlement Acquisition operating Costs and claims funds revenue income expenses Costs expenses (in thousands) December 31, 2011 U.S. Insurance Solutions - 63,170.4 531,811.6 6.5 - 0.5 - 965.1 Corporate - 666.3 - - 358.2 Principal Life Insurance Company $ - $ 63,170.4 $ 531,811.6 $ 6.5 $ 666.3 $ 0.5 $ - $ 1,323.3 December 31, 2010 U.S. Insurance Solutions - 15,934.7 162,461.8 6.0 - 5.1 - 569.3 Corporate - 321.7 - - 176.3 Principal Life Insurance Company $ - $ 15,934.7 $ 162,461.8 $ 6.0 $ 321.7 $ 5.1 $ - $ 745.5 December 31, 2009 U.S. Insurance Solutions 0.8 - 0.1 - 16.5 Corporate - 305.1 - - 162.7 Principal Life Insurance Company $ 0.8 $ 305.1 $ 0.1 $ - $ 179.2 Principal National Life Insurance Company Schedule IV - Reinsurance As of December 31, 2011, 2010 and 2009 and for each of the years then ended Percentage Ceded to Assumed of amount Gross Other from Other Assumed to Amount Companies Companies Net Amount Net (in thousands) December 31, 2011 Life insurance inforce 24,969,149.3 24,969,149.3 2,624.6 2,624.6 100.0% Premiums: Life insurance 27,114.4 27,114.4 6.5 6.5 100.0% Total 27,114.4 27,114.4 6.5 6.5 100.0% December 31, 2010 Life insurance inforce 9,386,048.4 9,386,048.4 2,630.7 2,630.7 100.0% Premiums: Life insurance 8,425.5 8,425.5 6.0 6.0 100.0% Total 8,425.5 8,425.5 6.0 6.0 100.0% December 31, 2009 Life insurance inforce 348,009.1 348,009.1 135.4 135.4 100.0% Premiums: Life insurance 217.1 217.1 0.8 0.8 100.0% Total 217.1 217.1 0.8 0.8 100.0%
